Motion Granted and Order filed April 15, 2013




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00735-CR
                                NO. 14-12-00736-CR
                                  ____________

                 KENNETH RAMONE DEARBORN, II, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 351st District Court
                               Harris County, Texas
                    Trial Court Cause Nos. 1240364 and 1240365


                                       ORDER

      The State has filed a motion to supplement the appellate record with an
original exhibit. The motion is granted.

      The clerk of the 351st District Court is directed to deliver to the clerk of this
court the original of State’s Exhibit 17, a DVD recording, on or before April 26,
2013. The clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State’s Exhibit 17, a DVD
recording, to the clerk of the 351st District Court.

      PER CURIAM




                                           2